DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1257 in Fig 2.  

Specification
The disclosure is objected to because of the following informalities:
In p. 15, [0067], ll. 4-6, the recitation “fuel is first supplied to the first tube 1410, then fuel may be supplied to the third tubes 1430, and fuel is supplied to the third tubes 1430, then fuel may be supplied to the second tubes 1420” is believed in error for - - fuel is first supplied to the first tube 1410, then fuel may be supplied to the third tubes 1430, and
In p. 16, [0075], l. 15, the recitation “an outer premix path 1411” is believed in error for  - - an outer premix path [[1411]] 2411 - -
Appropriate correction is required.

Claim Objections
Claims 1, 5, 11, 13-15, and 19 are objected to because of the following informalities:
Regarding claim 1,
In p. 20, ll. 6-8, the recitation “a plurality of second tubes circumferentially disposed around the first tube to be spaced apart from the first tube and each having a second diameter smaller than that of the first tube” is believed in error for - - a plurality of second tubes circumferentially disposed around the first tube to be spaced apart from the first tube and each of the plurality of second tubes having a second diameter smaller than [[that]] the first diameter of the first tube.
In p. 20, ll. 9-10, the recitation “each having a diameter smaller than the second diameter” is believed in error for - - each having a third diameter smaller than the second diameter - -
Regarding claim 5, in. p 21, ll. 6-8, the recitation “third tubes disposed between the first tube and the second tubes, middle third tubes disposed between the second tubes, and outer third tubes disposed outside of the second tubes” is believed in error for - - third tubes disposed between the first tube and the plurality of second tubes, middle third tubes disposed between the plurality of second tubes, and outer third tubes disposed outside of the plurality of second tubes - -
Regarding claim 11,
In p. 22, l. 6, the recitation “configured to inject fuel and air” is believed in error for - - configured to inject a fuel and an air - -
In p. 22, l. 8, the recitation “the fuel and air and transmit combustion gas to a turbine” is believed in error for - - the fuel and the air and transmit combustion gas to a turbine - -
In p. 22, ll. 11-13, the recitation “a plurality of second tubes circumferentially disposed around the first tube to be spaced apart from the first tube and each having a second diameter smaller than that of the first tube” is believed in error for - - a plurality of second tubes circumferentially disposed around the first tube to be spaced apart from the first tube and each of the plurality of second tubes having a second diameter smaller than [[that]] the first diameter of the first tube.
In p. 22, ll. 14-15, the recitation “each having a diameter smaller than the second diameter” is believed in error for - - each having a third diameter smaller than the second diameter - -
Regarding claim 15, in p. 23, ll. 11-13, the recitation “third tubes disposed between the first tube and the second tubes, middle third tubes disposed between the second tubes, and outer third tubes disposed outside of the second tubes” is believed in error for - - third tubes disposed between the first tube and the plurality of second tubes, middle third tubes disposed between the plurality of second tubes, and outer third tubes disposed outside of the plurality of second tubes - -
Regarding claim 19, 
In p. 24, l. 12, the recitation “to inject fuel and air” is believed in error for - - to inject the fuel and the air - -
In p. 24, l. 12, the recitation “and transmit combustion gas” is believed in error for - - and transmit the combustion gas - - 
In p. 24, ll. 15-17, the recitation “a plurality of second tubes circumferentially disposed around the first tube to be spaced apart from the first tube and each having a second diameter smaller than that of the first tube” is believed in error for - - a plurality of second tubes circumferentially disposed around the first tube to be spaced apart from the first tube and each of the plurality of second tubes having a second diameter smaller than [[that]] the first diameter of the first tube.
In p. 24, ll. 18-19, the recitation “each having a diameter smaller than the second diameter” is believed in error for - - each having a third diameter smaller than the second diameter - -
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-10, 12, 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, the recitation “wherein the first tube, the plurality of second tubes, and the plurality of third tubes are supplied with different types of fuel” is unclear whether at least one of the “different types of fuel” is the fuel claimed in cl. 1, l. 1 or whether none of the “different types of fuel” is the fuel claimed in cl. 1, l. 1.
	
Regarding claim 4, from p. 20, l. 23 to p. 2, l. 2, the recitation “a central inner fuel path through which fuel flows, an outer premix path surrounding the inner fuel path and through which an air-fuel mixture flows” is unclear whether i) the “fuel” which/that flows through a central inner fuel path is the natural gas claimed in cl. 4, p. 20, l. 21, or ii) the “fuel” which/that flows through a central inner fuel path is the same fuel which contains hydrogen claimed in cl. 1, l. 3. It is also unclear whether i) the “fuel” of an air-fuel mixture is the same fuel which/that flows through a central inner fuel path claimed in cl. 4, p. 21, l. 1, or ii) the “fuel” of an air-fuel mixture is the natural gas claimed in cl. 4, p. 20, l. 21, or iii) the “fuel” of an air-fuel mixture is the same fuel which contains hydrogen claimed in cl. 1, l. 3.

Regarding claim 5, in ll. 7-8, the recitation “outer third tubes disposed outside of the second tubes” is unclear whether the outer third tubes are disposed outside of a circumference, which is made by the distribution of the plurality of second tubes, or whether each of the outer third tubes are disposed outside of each of the plurality second tubes as two concentric tubes.  
	
Regarding claim 6, in ll. 11-12, the recitation “outer second tubes disposed outside of the inner second tubes” is unclear whether the outer second tubes are disposed outside of a circumference, which is made by the distribution of the inner second tubes, or whether each of the outer second tubes are disposed outside of each of the inner second tubes as two concentric tubes.  

Regrading claim 7, the recitation “wherein the inner second tube has a diameter larger than that of the outer second tube” is unclear whether “the inner second tube” meant one inner second tube of the inner second tubes claimed in cl. 6 has a diameter, or whether “the inner second tube” meant each of the inner second tubes claimed in claim 6 has a diameter.  It is also unclear whether the “a diameter” refers to “a second diameter” claimed in cl. 1, l. 7, or whether the “a diameter” is a different diameter from “a second diameter” claimed in cl. 1, l. 7. It is also unclear whether the “that of the outer second tube” refers to “a second diameter” claimed in cl. 1, l. 7, or whether the “a diameter” is a different diameter from “a second diameter” claimed in cl. 1, l. 7.
	
Regarding claim 8, the recitation “wherein the first tube, the plurality of second tubes, and the plurality of third tubes are supplied with fuel with a time difference” is unclear whether the “fuel” refers to “a fuel” claimed in cl. 1, l. 1, or whether the “fuel” is a different fuel from “a fuel” claimed in cl. 1, l. 1. 
	
Regarding claim 9, the recitation “wherein fuel is supplied to the plurality of second tubes after fuel is supplied to the first tube, and fuel is supplied to the plurality of third tubes after fuel is supplied to the plurality of second tubes” is unclear whether the “fuel” supplied to the first tube is the same or a different fuel from the fuel  claimed in cl. 1, l. 1, whether the “fuel” supplied to the plurality of second tubes is the same or a different fuel from the fuel claimed in cl. 1, l. 1, or whether the “fuel” supplied to the plurality of third tube is the same or a different fuel from the fuel claimed in cl. 1, l. 1.

Regarding claim 10, the recitation “wherein fuel is supplied to the plurality of second tubes after fuel is supplied to the first tube, and fuel is supplied to the plurality of third tubes after fuel is supplied to the plurality of second tubes” is unclear whether the “fuel” supplied to the first tube is the same or a different fuel from the fuel  claimed in cl. 1, l. 1, whether the “fuel” supplied to the plurality of second tubes is the same or a different fuel from the fuel claimed in cl. 1, l. 1, or whether the “fuel” supplied to the plurality of third tube is the same or a different fuel from the fuel claimed in cl. 1, l. 1.
	
Regarding claim 12, the recitation “wherein the first tube, the plurality of second tubes, and the plurality of third tubes are supplied with different types of fuel” is unclear whether the different types of fuels are each constantly supplied in any certain time of period, or the different types of fuels are changed over time during the engine operation. It is also unclear whether one of the “different types of fuel” is the fuel claimed in cl. 11, l. 6 or whether none of the “different types of fuel” is the fuel claimed in cl. 11, l. 6.
	
Regarding claim 14, in ll. 5-7, the recitation ““a central inner fuel path through which fuel flows, an outer premix path surrounding the inner fuel path and through which an air-fuel mixture flows” is unclear whether i) the “fuel” flows through a central inner fuel path is the natural gas claimed in cl. 13, p. 23, l. 1, or ii) the “fuel” flows through a central inner fuel path is the same fuel injected with an air claimed in cl. 1, l. 6. It is also unclear whether i) the “fuel” of an air-fuel mixture is the same fuel which/that flows through a central inner fuel path claimed in cl. 14, l. 6, or ii) the “fuel” of an air-fuel mixture is the natural gas claimed in cl. 13, p. 23, l. 1, or iii) the “fuel” of an air-fuel mixture is the same fuel inject with an air claimed in cl. 1, l. 6. It is further unclear if the recited mixture is the same or a different mixture from cl.11 ll.7-8.

Regarding claim 15, in p. 23, ll. 12-13, the recitation “outer third tubes disposed outside of the second tubes” is unclear whether the outer third tubes disposed outside of a circumference, which is made by the distribution of the plurality of second tubes, or whether each of the outer third tubes disposed outside of each of the plurality second tubes as two concentric tubes.  
	
Regarding claim 16, in ll. 16-17, the recitation “outer second tubes disposed outside of the inner second tubes” is unclear whether the outer second tubes are disposed outside of a circumference, which is made by the distribution of the inner second tubes, or whether each of the outer second tubes are disposed outside of each of the inner second tubes as two concentric tubes.  

Regarding claim 17, the recitation “wherein the inner second tube has a diameter larger than that of the outer second tube” is unclear whether “the inner second tube” meant one inner second tube of the inner second tubes claimed in cl. 6 has a diameter, or whether “the inner second tube” meant each of the inner second tubes claimed in claim 6 has a diameter.  It is also unclear whether the “a diameter” refers to “a second diameter” claimed in cl. 1, l. 7, or whether the “a diameter” is a different diameter from “a second diameter” claimed in cl. 1, l. 7. It is also unclear whether the “that of the outer second tube” refers to “a second diameter” claimed in cl. 1, l. 7, or whether the “a diameter” is a different diameter from “a second diameter” claimed in cl. 1, l. 7.
	
Regarding claim 18, the recitation “wherein the first tube, the plurality of second tubes, and the plurality of third tubes are supplied with fuel with a time difference” is unclear whether the “fuel” refers to “a fuel” claimed in cl. 1, l. 1, or whether the “fuel” is a different fuel from “a fuel” claimed in cl. 1, l. 1. 
	
Regarding claim 19, in p. 24, ll. 11-12, the recitation “a mixture of the fuel and air” is clear whether the mixture is the same as the mixture claimed in p.24 l.6 or a different mixture; it is similarly unclear whether the “air” is the same or a different air claimed in cl. 19, l. 5 and  cl. 19, l. 10.

Regarding claim 20, the recitation “wherein the first tube, the plurality of second tubes, and the plurality of third tubes are supplied with different types of fuel” is unclear whether the different types of fuels are each constantly supplied in any certain time of period, or the different types of fuels are changed over time during the engine operation. It is also unclear whether one of the “different types of fuel” is the fuel claimed in cl. 19, l. 6 or whether none of the “different types of fuel” is the fuel claimed in cl. 19, l. 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, 11, 15-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berry (20130167539).

Regarding claim 1, Berry teaches the invention as claimed: a nozzle (title) for a combustor (title) in which a fuel (title) containing hydrogen (natural gas and syngas contain hydrogen, [0020], bottom) is burned ([0002] top), the nozzle comprising: a first tube (a center fuel nozzle, 46, Fig. 4 and [0024]) disposed in a center of the nozzle (Fig. 4) and having a first diameter (annotated Fig. 4); a plurality of second tubes (50, Fig. 4) circumferentially disposed around the first tube (Fig. 4) to be spaced apart from the first tube (a center fuel nozzle, 46, Fig. 4 and p. 2, [0024])and each having a second diameter smaller than that of the first tube (annotated Fig. 4); and a plurality of third tubes (80, Fig. 4) disposed around the first tube (Fig. 4) and each having a diameter smaller than the second diameter (annotated Fig. 4), wherein the first tube, the plurality of second tubes, and the plurality of third tubes are arranged in parallel with each other (Fig. 2 and Fig. 3).

    PNG
    media_image1.png
    810
    1086
    media_image1.png
    Greyscale


Regarding claim 5, Berry teaches the invention as claimed and as discussed above. Berry further teaches the plurality of third tubes comprise inner third tubes disposed between the first tube and the second tubes (annotated Fig. 4), middle third tubes disposed between the second tubes (annotated Fig. 4), and outer third tubes disposed outside of the second tubes (annotated Fig. 4).

    PNG
    media_image2.png
    808
    969
    media_image2.png
    Greyscale

	
Regarding claim 6, Berry teaches the invention as claimed and as discussed above. Berry further teaches the plurality of second tubes (50s, Fig. 7) are arranged in two rows (50s, Fig. 7 and p. 4, [0035] bottom) and comprise inner second tubes (annotated Fig. 7) and outer second tubes (annotated Fig. 7) disposed outside of the inner second tubes (annotated Fig. 7).

    PNG
    media_image3.png
    781
    962
    media_image3.png
    Greyscale


Regarding claim 11, Berry teaches the invention as claimed: a combustor (12, Fig. 1) comprising: a burner (annotated Fig. 2) having a plurality of nozzles (50s and 80s, Fig. 2) configured to inject fuel and air (p. 2, [0021] middle); and a duct assembly (liner 40 and flow sleeve 42, Fig. 2) coupled to one side of the burner (annotated Fig. 2) to combust a mixture of the fuel and air (in combustion chamber 36, Fig. 2)and transmit combustion gas (via transition piece 70, Fig. 2) to a turbine (26, Fig. 2), wherein each of the plurality of nozzles (50s and 80s, Fig. 2) comprises: a first tube (a center fuel nozzle, 46, Fig. 4 and p. 2, [0024]) disposed in a center of the nozzle (Fig. 4) and having a first diameter (annotated Fig. 4); a plurality of second tubes (50, Fig. 4) circumferentially disposed around the first tube (Fig. 4) to be spaced apart from the first tube (a center fuel nozzle, 46, Fig. 4 and p. 2, [0024])and each having a second diameter smaller than that of the first tube (annotated Fig. 4); and a plurality of third tubes (80, Fig. 4) disposed around the first tube (Fig. 4) and each having a diameter smaller than the second diameter (annotated Fig. 4), wherein the first tube, the plurality of second tubes, and the plurality of third tubes are arranged in parallel with each other (Fig. 2 and Fig. 3).

    PNG
    media_image4.png
    726
    1043
    media_image4.png
    Greyscale


    PNG
    media_image1.png
    810
    1086
    media_image1.png
    Greyscale


Regarding claim 15, Berry teaches the invention as claimed and as discussed above. Berry further teaches the plurality of third tubes comprises inner third tubes disposed between the first tube and the second tubes (annotated Fig. 4), middle third tubes disposed between the second tubes (annotated Fig. 4), and outer third tubes disposed outside of the second tubes (annotated Fig. 4).

    PNG
    media_image2.png
    808
    969
    media_image2.png
    Greyscale

	
Regarding claim 16, Berry teaches the invention as claimed and as discussed above. Berry further teaches the plurality of second tubes (50s, Fig. 7) are arranged in two rows (50s, Fig. 7 and p. 4, [0035] bottom) and comprise inner second tubes (annotated Fig. 7) and outer second tubes (annotated Fig. 7) disposed outside of the inner second tubes (annotated Fig. 7).

    PNG
    media_image3.png
    781
    962
    media_image3.png
    Greyscale


Regarding claim 19, Berry teaches the invention as claimed: a gas turbine (Fig. 1) comprising: a compressor (24. Fig. 1) configured to compress an air (20, Fig. 1) introduced from an outside (22, Fig. 1); a combustor (12, Fig. 1) configured to mix the air compressed by the compressor (16, Fig. 1) with fuel (14, Fig. 1) and combust an air-fuel mixture (p. 2, [0021] middle) to produce combustion gas (18, Fig. 1); and a turbine (26, Fig. 1) having a plurality of turbine blades rotated (p. 2, [0022] middle) by the combustion gas (18, Fig. 1) produced from the combustor (12, Fig. 1), wherein the combustor (12, Fig. 1) comprises: a burner (annotated Fig. 2) having a plurality of nozzles (50s and 80s, Fig. 2) configured to inject fuel and air (p. 2, [0021] middle); and a duct assembly (liner 40 and flow sleeve 42, Fig. 2) coupled to one side of the burner (annotated Fig. 2) to combust a mixture of the fuel and air (in combustion chamber 36, Fig. 2)and transmit combustion gas (via transition piece 70, Fig. 2) to a turbine (26, Fig. 2), wherein each of the plurality of nozzles (50s and 80s, Fig. 2) comprises: a first tube (a center fuel nozzle, 46, Fig. 4 and p. 2, [0024]) disposed in a center of the nozzle (Fig. 4) and having a first diameter (annotated Fig. 4); a plurality of second tubes (50, Fig. 4) circumferentially disposed around the first tube (Fig. 4) to be spaced apart from the first tube (a center fuel nozzle, 46, Fig. 4 and p. 2, [0024])and each having a second diameter smaller than that of the first tube (annotated Fig. 4); and a plurality of third tubes (80, Fig. 4) disposed around the first tube (Fig. 4) and each having a diameter smaller than the second diameter (annotated Fig. 4), wherein the first tube, the plurality of second tubes, and the plurality of third tubes are arranged in parallel with each other (Fig. 2 and Fig. 3).

    PNG
    media_image4.png
    726
    1043
    media_image4.png
    Greyscale


    PNG
    media_image1.png
    810
    1086
    media_image1.png
    Greyscale
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Berry (20130167539) in view of KOGANEZAWA (20210180518).

	Regarding claim 2, Berry teaches the invention as claimed and as discussed above. Berry further teaches the first tube (46, Fig. 4), the plurality of second tubes (50s, Fig. 4), and the plurality of third tubes (80s, Fig. 4) are supplied with fuel (14, Fig. 1), and the fuel may be a liquid or gaseous fuel, such as natural gas or syngas (p. 2, [0020] bottom).
Berry does not teach wherein the first tube, the plurality of second tubes, and the plurality of third tubes are supplied with different types of fuel.
	However, KOGANEZAWA teaches a first tube (N1, Fig. 2), a plurality of second tubes (N2, Fig. 2), and a plurality of third tubes (N3, Fig. 2) are supplied with different types of fuel (F1, F2, and F3, p. 4, [0044]).
	It would have been obvious to one of ordinary skills in arts before the effective filling date of the claimed invention to modify Berry as discussed so far to incorporate the teaching of KOGANEZAWA to apply such fuel supply system, which can supply three different types of fuels to the first tube, the plurality of second tubes, and the plurality of third tubes respectively, to control and supply fuels to the nozzle because such fuel supply system is capable of suppressing a deviation of fuel injection amounts among a plurality of fuel nozzles connected to one fuel header, which will achieve NOx emissions reductions (KOGANEZAWA, p. 1, [0006]), suppress increases in a manufacturing man-hour count, and suppress a pressure loss of a fuel (KOGANEZAWA, p. 1, [0008]).
	
	Regarding claim 12, Berry teaches the invention as claimed and as discussed above. Berry further teaches the first tube (46, Fig. 4), the plurality of second tubes (50s, Fig. 4), and the plurality of third tubes (80s, Fig. 4) are supplied with fuel (14, Fig. 1), and the fuel may be a liquid or gaseous fuel, such as natural gas or syngas (p. 2, [0020] bottom).
Berry does not teach wherein the first tube, the plurality of second tubes, and the plurality of third tubes are supplied with different types of fuel.
	However, KOGANEZAWA teaches a first tube (N1, Fig. 2), a plurality of second tubes (N2, Fig. 2), and a plurality of third tubes (N3, Fig. 2) are supplied with different types of fuel (F1, F2, and F3, p. 4, [0044]).
	It would have been obvious to one of ordinary skills in arts before the effective filling date of the claimed invention to modify Berry to incorporate the teaching of KOGANEZAWA to apply such fuel supply system, which can supply three different types of fuels to the first tube, the plurality of second tubes, and the plurality of third tubes respectively, to control and supply fuels to the nozzle because such fuel supply system is capable of suppressing a deviation of fuel injection amounts among a plurality of fuel nozzles connected to one fuel header, which will achieve the NOx emissions reductions (KOGANEZAWA, p. 1, [0006]), and suppressing increases in a manufacturing man-hour count and in a pressure loss of a fuel (KOGANEZAWA, p. 1, [0008]).

	Regarding claim 20, Berry teaches the invention as claimed and as discussed above. Berry further teaches the first tube (46, Fig. 4), the plurality of second tubes (50s, Fig. 4), and the plurality of third tubes (80s, Fig. 4) are supplied with fuel (14, Fig. 1), and the fuel may be a liquid or gaseous fuel, such as natural gas or syngas (p. 2, [0020] bottom).
Berry does not teach wherein the first tube, the plurality of second tubes, and the plurality of third tubes are supplied with different types of fuel.
	However, KOGANEZAWA teaches a first tube (N1, Fig. 2), a plurality of second tubes (N2, Fig. 2), and a plurality of third tubes (N3, Fig. 2) are supplied with different types of fuel (F1, F2, and F3, p. 4, [0044]).
	It would have been obvious to one of ordinary skills in arts before the effective filling date of the claimed invention to modify Berry as discussed so far to incorporate the teaching of KOGANEZAWA to apply such fuel supply system, which can supply three different types of fuels to the first tube, the plurality of second tubes, and the plurality of third tubes respectively, to control and supply fuels to the nozzle because such fuel supply system is capable of suppressing a deviation of fuel injection amounts among a plurality of fuel nozzles connected to one fuel header, which will achieve the NOx emissions reductions (KOGANEZAWA, p. 1, [0006]), and suppressing increases in a manufacturing man-hour count and in a pressure loss of a fuel (KOGANEZAWA, p. 1, [0008]).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Berry (20130167539) in view of Uhm (20120180487).

	Regarding claim 7, Berry teaches the invention as claimed and as discussed above. Berry further teaches the inner second tube (annotated Fig. 7) has a diameter (annotated Fig. 7) and the outer second tube (annotated Fig. 7) has a diameter (annotated Fig. 7). 

    PNG
    media_image5.png
    628
    890
    media_image5.png
    Greyscale

	Berry as discussed so far does not teach the inner second tube has a diameter larger than that of the outer second tube.
	However, Uhm teaches an inner annular row of tubes (98, Fig. 6) may each have a diameter (167. Fig. 6) larger (progressively change, p. 4, [0032] bottom) than a diameter (diameter 168, Fig. 6) of each of an outer annular row of tubes (100, Fig. 6) in a fuel nozzle (12) of a gas turbine engine (10) in order to reduce the possibility of flame holding , flash back, hot spots, and general damage associated with recirculation zones, so as to improve the operability and durability of the fuel nozzle (p. 2, [0021]).
	It would have been obvious to one of ordinary skills in arts before the effective filling date of the claimed invention to modify Berry as discussed so far to incorporate the teaching of Uhm to have larger inner second tubes than outer second tubes and use such flow control features in order to reduce the possibility of flame holding , flash back, hot spots, and general damage associated with recirculation zones, so as to improve the operability and durability of the fuel nozzle (Uhm, p. 2, [0021]).
	
	Regarding claim 17, Berry teaches the invention as claimed and as discussed above. Berry further teaches the inner second tube (annotated Fig. 7) has a diameter (annotated Fig. 7) and the outer second tube (annotated Fig. 7) has a diameter (annotated Fig. 7). 

    PNG
    media_image5.png
    628
    890
    media_image5.png
    Greyscale

	Berry as discussed so far does not teach the inner second tube has a diameter larger than that of the outer second tube.
	However, Uhm teaches an inner annular row of tubes (98, Fig. 6) may each have a diameter (167. Fig. 6) larger (progressively change, p. 4, [0032] bottom) than a diameter (diameter 168, Fig. 6) of each of an outer annular row of tubes (100, Fig. 6) in a fuel nozzle (12) of a gas turbine engine (10) in order to reduce the possibility of flame holding , flash back, hot spots, and general damage associated with recirculation zones, so as to improve the operability and durability of the fuel nozzle (p. 2, [0021]).
	It would have been obvious to one of ordinary skills in arts before the effective filling date of the claimed invention to modify Berry as discussed so far to incorporate the teaching of Uhm to have larger inner second tubes than outer second tubes and use such flow control features to reduce the possibility of flame holding , flash back, hot spots, and general damage associated with the recirculation zones, so as to improve the operability and durability of the fuel nozzle (Uhm, p. 2, [0021]). 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Berry (20130167539) in view of KOGANEZAWA (20210180518) and Huntington (10100741).

Regarding claim 3, Berry teaches the invention as claimed and as discussed above. Berry further teaches the plurality of second tubes (50s, Fig. 4) and the plurality of third tubes (80s, Fig. 4) are supplied with fuel (14, Fig. 1), and the fuel may be a liquid or gaseous fuel, such as natural gas or syngas (p. 2, [0020] bottom).
Berry does not teach the plurality of second tubes are supplied with a fuel mixture of hydrogen fuel and natural gas, and the plurality of third tubes are supplied with hydrogen fuel.
However, KOGANEZAWA teaches a plurality of second tubes (N2) and third tubes (N3) of a fuel nozzle of a gas turbine engine (Fig 1) may be supplied with different fuels (F2, F3, respectively), and such fuels may include natural gas and/or a fuel containing hydrogen (P. 4, [0044]); including the plurality of third tubes supplied with hydrogen fuel (i.e. a fuel containing hydrogen [0044]). 
It would have been obvious to one of ordinary skills in arts before the effective filling date of the claimed invention to modify Berry as discussed so far to incorporate the teaching of KOGANEZAWA to supply a fuel containing hydrogen to the plurality of second tubes and a hydrogen fuel to the plurality of third tubes because such fuel supply system is capable of suppressing a deviation of fuel injection amounts among a plurality of fuel nozzles connected to one fuel header, which will achieve the NOx emissions reductions (KOGANEZAWA, p. 1, [0006]), and suppressing increases in a manufacturing man-hour count and in a pressure loss of a fuel (KOGANEZAWA, p. 1, [0008]).
Berry in view of KOGANEZAWA does not teach the plurality of second tubes are supplied with a fuel mixture of hydrogen fuel and natural gas.  
However, Huntington teaches a fuel nozzle (Fig. 13) having a first fluid passage (722, Fig. 13) and a second fluid passage (724, Fig. 13), which the second fluid passage is supplied with a fuel mixture of hydrogen fuel and natural gas (736, Fig. 13; 736 can be one or more fluids, such as oxidant 68, fuel 70, and diluent 514, col. 36, ll. 13-15; fuel 70 can be natural gas, syngas, a hydrogen fuel, or any combination thereof, col. 9, ll. 35-38).
It would have been obvious to one of ordinary skills in arts before the effective filling date of the claimed invention to modify Berry in view of KOGANEZAWA to incorporate the teaching of Huntington to supply a fuel mixture of hydrogen fuel and natural gas to the plurality of second tubes to provide a substantially stoichiometric fuel/oxidant ratio (e.g., increasing flame temperature and flame stability) to reduce the temperature for purpose of emissions control (e.g. reducing NOx emissions) (Huntington, col. 5, ll. 20-25). 

Regarding claim 13, Berry teaches the invention as claimed and as discussed above. Berry further teaches the first tube is supplied with a fuel (14 Fig. 1), the plurality of second tubes (50s, Fig. 4) and the plurality of third tubes (80s, Fig. 4) are supplied with fuel (14, Fig. 1), and the fuel may be a liquid or gaseous fuel, such as natural gas or syngas (p. 2, [0020] bottom).
Berry does not teach the first tube is supplied with natural gas, the plurality of second tubes are supplied with a fuel mixture of hydrogen fuel and natural gas, and the plurality of third tubes are supplied with hydrogen fuel.
However, KOGANEZAWA teach the first tube (N1, Fig. 1) is supplied with natural gas (P. 4, [0044]), the plurality of second tubes (N2, Fig. 1) are supplied with a fuel containing hydrogen (P. 4, [0044]), and the plurality of third tubes (N3, Fig. 3) are supplied with hydrogen fuel (P. 4, [0044])).
It would have been obvious to one of ordinary skills in arts before the effective filling date of the claimed invention to modify Berry as discussed so far to incorporate the teaching of KOGANEZAWA to supply a natural gas to the first tube, a fuel containing hydrogen to the plurality of second tubes and a hydrogen fuel to the plurality of third tubes because such fuel supply system is capable of suppressing a deviation of fuel injection amounts among a plurality of fuel nozzles connected to one fuel header, which will achieve the NOx emissions reductions (KOGANEZAWA, p. 1, [0006]), and suppressing increases in a manufacturing man-hour count and in a pressure loss of a fuel (KOGANEZAWA , p. 1, [0008]).
Berry in view of KOGANEZAWA does not teach the plurality of second tubes are supplied with a fuel mixture of hydrogen fuel and natural gas.  
However, Huntington teaches a fuel nozzle (Fig. 13) having a second fluid passage (724, Fig. 13), which is supplied with a fuel mixture of hydrogen fuel and natural gas (736, Fig. 13, col. 36, ll. 13-15 and col. 9, ll. 35-38).
It would have been obvious to one of ordinary skills in arts before the effective filling date of the claimed invention to modify Berry in view of KOGANEZAWA to incorporate the teaching of Huntington to supply a fuel mixture of hydrogen fuel and natural gas to the plurality of second tubes to provide a substantially stoichiometric fuel/oxidant ratio (e.g., increasing flame temperature and flame stability) to reduce the temperature for purpose of emissions control (e.g. reducing NOx emissions) (Huntington, col. 5, ll. 20-25). 

Claims 8-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Berry (20130167539) in view of KOGANEZAWA (20210180518) and Brightwell (11306661).

	Regarding claim 8, Berry teaches the invention as claimed and as discussed above. Berry further teaches the first tube (46, Fig. 4), the plurality of second tubes (50s, Fig. 4), and the plurality of third tubes (80s, Fig. 4) are supplied with fuel (14, Fig. 1), and the fuel may be a liquid or gaseous fuel, such as natural gas or syngas (p. 2, [0020] bottom).
	Berry does not teach the first tube, the plurality of second tubes, and the plurality of third tubes are supplied with fuel with a time difference.
	However, KOGANEZAWA teaches a first tube (N1, Fig. 2), a plurality of second tubes (N2, Fig. 2), and a plurality of third tubes (N3, Fig. 2), wherein the first tube (N1, Fig. 2) is supplied with a first fuel (F1, Fig. 1) via a first set of valves (v11 and v12, Fig. 1), a plurality of second tubes (N2, Fig. 2) is supplied with a second fuel (F2, Fig. 1) via a second set of valves (v21 and v22, Fig. 1), and a plurality of third tubes (N3, Fig. 2) is supplied with a third fuel (F3, Fig. 1) via a third set of valves (v31 and v32, Fig. 1).
	It would have been obvious to one of ordinary skills in arts before the effective filling date of the claimed invention to modify Berry as discussed so far to incorporate the teaching of KOGANEZAWA to apply such fuel supply system, which can supply three different types of fuels to the first tube, the plurality of second tubes, and the plurality of third tubes respectively, to control and supply fuels to the nozzle because such fuel supply system is capable of suppressing a deviation of fuel injection amounts among a plurality of fuel nozzles connected to one fuel header, which will achieve the NOx emissions reductions (KOGANEZAWA, p. 1, [0006]), and suppressing increases in a manufacturing man-hour count and in a pressure loss of a fuel (KOGANEZAWA, p. 1, [0008]).
	Berry in view of KOGANEZAWA does not teach the first tube, the plurality of second tubes, and the plurality of third tubes are supplied with fuel with a time difference.
However, MPEP 2114 (II) provides that apparatus claims (i.e. a multi-tube nozzle) cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. suppling fuel with a time difference), does not differentiate the claimed apparatus from a prior art apparatus, if the prior art apparatus teaches all the structural limitations of the claim (i.e. as taught by Berry in view of KOGANEZAWA as discussed above).
	Nevertheless, Brightwell teaches a method to operate a gas turbine engine via providing combustor with a blend of at least one of hydrogen gas, insert gas, or other combustible gas including between 100% hydrogen gas, 100% inert gas, or 100% other combustible gas (col. 1, ll. 34-39), wherein the inert gas can be nitrogen gas and carbon dioxide and the other combustible gas can be methane, propane, natural gas (col. 4, ll. 25-27). The method including injecting firstly a first fuel, which is other combustible gas (302; Fig. 3A; methane, col. 9, ll. 29-36; other combustible gas including natural gas and methane, col. 4, ll. 26-27), secondly a mixture of the first fuel and a second fuel (306, Fig. 3B; a mixture of methane and hydrogen gas, col. 9, ll. 62-67; other combustible gas including natural gas and methane, col. 4, ll. 26-27), and thirdly the second fuel (310, Fig. 4C; hydrogen gas, col. 10, ll. 59-65).
	It would have been obvious to one of ordinary skills in arts before the effective filling date of the claimed invention to modify Berry in view of KOGANEZAWA to incorporate the teaching of Brightwell to use such method of using natural gas and hydrogen fuel in a gas turbine engine because hydrogen is an abundantly available element that has beneficial properties for combustion in gas turbine engines, such as reduced carbon emissions, lower fuel consumption, greater energy production, light weight, and high combustion rate and temperature. Additionally, mixture of hydrogen gas and conventional fuels chemical energy and thermal energy are converted into mechanical energy (Brightwell, col. 1, ll. 15-24). 
	

	Regarding claim 9, Berry teaches the invention as claimed and as discussed so far. Berry further teaches the first tube (46, Fig. 4), the plurality of second tubes (50s, Fig. 4), and the plurality of third tubes (80s, Fig. 4) are supplied with fuel (14, Fig. 1), and the fuel may be a liquid or gaseous fuel, such as natural gas or syngas (p. 2, [0020] bottom).
	Berry as discussed so far does not teach fuel is supplied to the plurality of second tubes after fuel is supplied to the first tube, and fuel is supplied to the plurality of third tubes after fuel is supplied to the plurality of second tubes.
	However, KOGANEZAWA teaches a first tube (N1, Fig. 2), a plurality of second tubes (N2, Fig. 2), and a plurality of third tubes (N3, Fig. 2), wherein the first tube (N1, Fig. 2) is supplied with a first fuel (F1, Fig. 1) via a first set of valves (v11 and v12, Fig. 1), a plurality of second tubes (N2, Fig. 2) is supplied with a second fuel (F2, Fig. 1) via a second set of valves (v21 and v22, Fig. 1), and a plurality of third tubes (N3, Fig. 2) is supplied with a third fuel (F3, Fig. 1) via a third set of valves (v31 and v32, Fig. 1).
	It would have been obvious to one of ordinary skills in arts before the effective filling date of the claimed invention to modify Berry as discussed so far to incorporate the teaching of KOGANEZAWA to apply such fuel supply system, which can supply three different types of fuels to the first tube, the plurality of second tubes, and the plurality of third tubes respectively, to control and supply fuels to the nozzle because such fuel supply system is capable of suppressing a deviation of fuel injection amounts among a plurality of fuel nozzles connected to one fuel header, which will achieve the NOx emissions reductions (KOGANEZAWA, p. 1, [0006]), and suppressing increases in a manufacturing man-hour count and in a pressure loss of a fuel (KOGANEZAWA, p. 1, [0008]).
	Berry in view of KOGANEZAWA does not teach fuel is supplied to the plurality of second tubes after fuel is supplied to the first tube, and fuel is supplied to the plurality of third tubes after fuel is supplied to the plurality of second tubes.
Additionally, MPEP 2114 (II) provides that apparatus claims (i.e. a multi-tube nozzle) cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. suppling fuel with a time difference), does not differentiate the claimed apparatus from a prior art apparatus, if the prior art apparatus teaches all the structural limitations of the claim (i.e. as taught by Berry in view of KOGANEZAWA as discussed above).
Nevertheless, Brightwell teaches a first method (Brightwell, Fig. 3A-3C) to operate a gas turbine engine via providing combustor with a blend of at least one of hydrogen gas, insert gas, or other combustible gas including between 100% hydrogen gas, 100% inert gas, or 100% other combustible gas (Brightwell col. 1, ll. 34-39), wherein the inert gas can be nitrogen gas and carbon dioxide and the other combustible gas can be methane, propane, natural gas (Brightwell col. 4, ll. 25-27). The method including injecting firstly a first fuel, which is other combustible gas (Brightwell 302; Fig. 3A; methane, col. 9, ll. 29-36; other combustible gas including natural gas and methane, col. 4, ll. 26-27), secondly a mixture of the first fuel and a second fuel (Brightwell 306, Fig. 3B; a mixture of methane and hydrogen gas, col. 9, ll. 62-67; other combustible gas including natural gas and methane, col. 4, ll. 26-27), and thirdly the second fuel (Brightwell 310, Fig. 4C; hydrogen gas, col. 10, ll. 59-65) meaning fuel (Brightwell, the mixture of the first fuel and the second fuel, 306, Fig. 3B, col. 9, ll. 62-67)  is supplied to the plurality of second tubes (Berry, 50s, Fig. 4) after fuel (Brightwell, the first fuel, 302, Fig. 3A, col. 9, ll. 29-36) is supplied to the first tube (Berry, 46, Fig. 4), and fuel (Brightwell, the second fuel, 310, Fig. 3C, col. 10, ll. 6-11) is supplied to the plurality of third tubes (80s, Fig. 4) after fuel (Brightwell, the mixture of the first fuel and the second fuel, 306, Fig. 3B, col. 9, ll. 62-67) is supplied to the plurality of second tubes (Berry, 50s, Fig. 4).
	It would have been obvious to one of ordinary skills in arts before the effective filling date of the claimed invention to modify Berry in view of KOGANEZAWA to incorporate the teaching of Brightwell to use such method of using natural gas and hydrogen fuel in a gas turbine engine because hydrogen is an abundantly available element that has beneficial properties for combustion in gas turbine engines, such as reduced carbon emissions, lower fuel consumption, greater energy production, light weight, and high combustion rate and temperature. Additionally, mixture of hydrogen gas and conventional fuels chemical energy and thermal energy are converted into mechanical energy (Brightwell col. 1, ll. 15-24).

Regarding claim 10, Berry teaches the invention as claimed and as discussed so far. Berry further teaches the first tube (46, Fig. 4), the plurality of second tubes (50s, Fig. 4), and the plurality of third tubes (80s, Fig. 4) are supplied with fuel (14, Fig. 1), and the fuel may be a liquid or gaseous fuel, such as natural gas or syngas (p. 2, [0020] bottom).
	Berry does not teach fuel is supplied to the plurality of third tubes after fuel is supplied to the first tube, and fuel is supplied to the plurality of second tubes after fuel is supplied to the plurality of third tubes.
	However, KOGANEZAWA teaches a first tube (N1, Fig. 2), a plurality of second tubes (N2, Fig. 2), and a plurality of third tubes (N3, Fig. 2), wherein the first tube (N1, Fig. 2) is supplied with a first fuel (F1, Fig. 1) via a first set of valves (v11 and v12, Fig. 1), a plurality of second tubes (N2, Fig. 2) is supplied with a second fuel (F2, Fig. 1) via a second set of valves (v21 and v22, Fig. 1), and a plurality of third tubes (N3, Fig. 2) is supplied with a third fuel (F3, Fig. 1) via a third set of valves (v31 and v32, Fig. 1).
	It would have been obvious to one of ordinary skills in arts before the effective filling date of the claimed invention to modify Berry as discussed so far to incorporate the teaching of KOGANEZAWA to apply such fuel supply system, which can supply three different types of fuels to the first tube, the plurality of second tubes, and the plurality of third tubes respectively, to control and supply fuels to the nozzle because such fuel supply system is capable of suppressing a deviation of fuel injection amounts among a plurality of fuel nozzles connected to one fuel header, which will achieve the NOx emissions reductions (KOGANEZAWA, p. 1, [0006]), and suppressing increases in a manufacturing man-hour count and in a pressure loss of a fuel (KOGANEZAWA, p. 1, [0008]).
	Berry in view of KOGANEZAWA does not teach fuel is supplied to the plurality of third tubes after fuel is supplied to the first tube, and fuel is supplied to the plurality of second tubes after fuel is supplied to the plurality of third tubes.
However, MPEP 2114 (II) provides that apparatus claims (i.e. a multi-tube nozzle) cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. suppling fuel with a time difference), does not differentiate the claimed apparatus from a prior art apparatus, if the prior art apparatus teaches all the structural limitations of the claim (i.e. as taught by Berry in view of KOGANEZAWA as discussed above).
	Nevertheless, Brightwell teaches a second method (Brightwell, Fig. 4A-4C) to operate a gas turbine engine via providing combustor with a blend of at least one of hydrogen gas, insert gas, or other combustible gas including between 100% hydrogen gas, 100% inert gas, or 100% other combustible gas (Brightwell col. 1, ll. 34-39), wherein the inert gas can be nitrogen gas and carbon dioxide and the other combustible gas can be methane, propane, natural gas (Brightwell col. 4, ll. 25-27). The method including injecting firstly a first fuel (Brightwell, 302, Fig. 4A; methane col. 10, ll. 27-31; other combustible gas including natural gas and methane, col. 4, ll. 26-27), secondly a second fuel with nitrogen gas (Brightwell, 404, Fig. 4B; hydrogen gas, col. 10, ll. 47-53), and thirdly the second fuel (Brightwell, 310, Fig. 4C; hydrogen gas, col. 10, ll. 6-11) meaning fuel (Brightwell, the second fuel, 404, Fig, 4B and 301, Fig. 4C) is supplied to the plurality of third tubes (Berry, 80s, Fig. 4) after fuel (Brightwell, the first fuel, 302, Fig. 4A) is supplied to the first tube (Berry, 46, Fig. 4), fuel (Brightwell, a mixture of the first fuel and the second fuel) is supplied to the plurality of second tubes (Berry, 50s, Fig. 4) after (the second method do not inject the mixture of the first fuel and the second fuel. Thus, fuel supplied time of the plurality of second tubes is later than fuel supplied time of the plurality of third tubes) fuel (Brightwell, the second fuel, 404, Fig, 4B and 301, Fig. 4C) is supplied to the plurality of third tubes (Berry, 80s, Fig. 4). 
	It would have been obvious to one of ordinary skills in arts before the effective filling date of the claimed invention to modify Berry in view of KOGANEZAWA to incorporate the teaching of Brightwell to use such method of using natural gas and hydrogen fuel in a gas turbine engine because hydrogen is an abundantly available element that has beneficial properties for combustion in gas turbine engines, such as reduced carbon emissions, lower fuel consumption (pounds per hour (pph)), greater energy production, light weight, and high combustion rate and temperature. Additionally, mixture of hydrogen gas and conventional fuels chemical energy and thermal energy are converted into mechanical energy (Brightwell col. 1, ll. 15-24).

	Regarding claim 18, Berry teaches the invention as claimed and as discussed above. Berry further teaches the first tube (46, Fig. 4), the plurality of second tubes (50s, Fig. 4), and the plurality of third tubes (80s, Fig. 4) are supplied with fuel (14, Fig. 1), and the fuel may be a liquid or gaseous fuel, such as natural gas or syngas (p. 2, [0020] bottom).
	Berry does not teach the first tube, the plurality of second tubes, and the plurality of third tubes are supplied with fuel with a time difference.
	However, KOGANEZAWA teaches a first tube (N1, Fig. 2), a plurality of second tubes (N2, Fig. 2), and a plurality of third tubes (N3, Fig. 2), wherein the first tube (N1, Fig. 2) is supplied with a first fuel (F1, Fig. 1) via a first set of valves (v11 and v12, Fig. 1), a plurality of second tubes (N2, Fig. 2) is supplied with a second fuel (F2, Fig. 1) via a second set of valves (v21 and v22, Fig. 1), and a plurality of third tubes (N3, Fig. 2) is supplied with a third fuel (F3, Fig. 1) via a third set of valves (v31 and v32, Fig. 1).
	It would have been obvious to one of ordinary skills in arts before the effective filling date of the claimed invention to modify Berry to incorporate the teaching of KOGANEZAWA to apply such fuel supply system, which can supply three different types of fuels to the first tube, the plurality of second tubes, and the plurality of third tubes respectively, to control and supply fuels to the nozzle because such fuel supply system is capable of suppressing a deviation of fuel injection amounts among a plurality of fuel nozzles connected to one fuel header, which will achieve the NOx emissions reductions (KOGANEZAWA, p. 1, [0006]), and suppressing increases in a manufacturing man-hour count and in a pressure loss of a fuel (KOGANEZAWA, p. 1, [0008]).
	Berry in view of KOGANEZAWA does not teach the first tube, the plurality of second tubes, and the plurality of third tubes are supplied with fuel with a time difference.
	Additionally, MPEP 2114 (II) provides that apparatus claims (i.e. a multi-tube nozzle) cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. suppling fuel with a time difference), does not differentiate the claimed apparatus from a prior art apparatus, if the prior art apparatus teaches all the structural limitations of the claim (i.e. as taught by Berry in view of KOGANEZAWA as discussed above).
	Nevertheless, Brightwell teaches a method to operate a gas turbine engine via providing combustor with a blend of at least one of hydrogen gas, insert gas, or other combustible gas including between 100% hydrogen gas, 100% inert gas, or 100% other combustible gas (col. 1, ll. 34-39), wherein the inert gas can be nitrogen gas and carbon dioxide and the other combustible gas can be methane, propane, natural gas (col. 4, ll. 25-27). The method including injecting firstly a first fuel, which is other combustible gas (302; Fig. 3A; methane, col. 9, ll. 29-36; other combustible gas including natural gas and methane, col. 4, ll. 26-27), secondly a mixture of the first fuel and a second fuel (306, Fig. 3B; a mixture of methane and hydrogen gas, col. 9, ll. 62-67; other combustible gas including natural gas and methane, col. 4, ll. 26-27), and thirdly the second fuel (310, Fig. 4C; hydrogen gas, col. 10, ll. 59-65).
	It would have been obvious to one of ordinary skills in arts before the effective filling date of the claimed invention to modify Berry in view of KOGANEZAWA to incorporate the teaching of Brightwell to use such method of using natural gas and hydrogen fuel in a gas turbine engine because hydrogen is an abundantly available element that has beneficial properties for combustion in gas turbine engines, such as reduced carbon emissions, lower fuel consumption, greater energy production, light weight, and high combustion rate and temperature. Additionally, mixture of hydrogen gas and conventional fuels chemical energy and thermal energy are converted into mechanical energy (Brightwell, col. 1, ll. 15-24). 
	
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Berry (20130167539) in view of KOGANEZAWA (20210180518), Huntington (10100741) and Ziminsky (20080078183).

Regarding claim 4, Berry in view of KOGANEZAWA and Huntington teaches the invention as claimed and as discussed above. Berry further teaches the first tube is supplied with a fuel (14, Fig. 1), the first tube (122, Fig. 7) comprises a central inner fuel path (126, Fig. 7) through which fuel flows (p. 4 [0035] middle), an outer premix path surrounding the inner fuel path (annotated Fig. 7) and through which an air-fuel mixture flows (p. 4 [0035] middle), and a plurality of swirlers (annotated Fig. 7) installed in the outer premix path to induce a vortex (Fig. 7).Berry also teaches the central portion 126 of the first tube is a swozzle style nozzle and can be replaced with other suitable type nozzle (p. 4 [0035] middle). 
	Berry in view of KOGANEZAWA and Huntington does not teach fuel through the first tube can also be a gaseous natural gas. 
	However,  Ziminsky teaches a nozzle (Fig. 3) including a swozzle assembly (2, Fig. 3), which can operate with natural gas fuel (via natural gas fuel supply passage 21, Fig. 3) and liquid fuel  (via liquid fuel supply passage (22, Fig. 3). 
	It would have been obvious to one of ordinary skills in arts before the effective filling date of the claimed invention to modify Berry in view of KOGANEZAWA and Huntington to incorporate the teaching of Ziminsky to replace the central portion of the first tube (Berry, 126, Fig. 7) with a nozzle including a swozzle assembly (Ziminsky 2, Fig. 3), which can operation with natural gas fuel and liquid fuel because this type of “Dual Fuel” nozzle  eliminates any need of water injection for NOx abatement or a dedicated air supply for atomizing liquid fuel while running on liquid fuel (Ziminsky, [0006]).


    PNG
    media_image6.png
    718
    979
    media_image6.png
    Greyscale


Regarding claim 14, Berry in view of KOGANEZAWA and Huntington teaches the invention as claimed and as discussed above. Berry further teaches the first tube is supplied a fuel (14, Fig. 1), the first tube (122, Fig. 7) comprises a central inner fuel path (126, Fig. 7) through which fuel flows (p. 4 [0035] middle), an outer premix path surrounding the inner fuel path (annotated Fig. 7) and through which an air-fuel mixture flows (p. 4 [0035] middle), and a plurality of swirlers (annotated Fig. 7) installed in the outer premix path to induce a vortex (Fig. 7). Berry also teaches the central portion 126 is a swozzle style nozzle and can be replaced with other suitable type nozzle (p. 4 [0035] middle).
Berry in view of KOGANEZAWA and Huntington does not teach the central portion can operation with both gaseous natural gas and liquid fuel. 
	However,  Ziminsky teaches a nozzle (Fig. 3) including a swozzle assembly (2, Fig. 3), which can operation with natural gas fuel (via natural gas fuel supply passage 21, Fig. 3) and liquid fuel  (via liquid fuel supply passage (22, Fig. 3). 
	It would have been obvious to one of ordinary skills in arts before the effective filling date of the claimed invention to modify Berry in view of KOGANEZAWA and Huntington to incorporate the teaching of Ziminsky to replace the central portion (Berry, 126, Fig. 7) within a nozzle including a swozzle assembly (Ziminsky 2, Fig. 3), which can operation with natural gas fuel and liquid fuel because this type of “Dual Fuel” nozzle having the capability of operation burning either natural gas or liquid fuel (Ziminsky, [0003]) without requiring water injection for NOx abatement or a dedicated air supply for atomizing liquid fuel while running on liquid fuel (Ziminsky, [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGCHEN LIU whose telephone number is (571)272-6639. The examiner can normally be reached 8:00-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JINGCHEN LIU/Examiner, Art Unit 3741

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741